ACCEPTED
                                                                                         05-14-01628-CR
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                   4/27/2015 10:07:55 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                               NO. 05-14-01628-CR

TOREY JABBAR NEWHOUSE                    §          IN THE COURT OF    APPEALS
                                                                    FILED IN
                                                             5th COURT OF APPEALS
vs.                                      §            FOR THE FIFTH    DISTRICT
                                                                  DALLAS,  TEXAS
THE STATE OF TEXAS                       §                      4/27/2015
                                                           OF TEXAS    AT10:07:55
                                                                           DALLAS AM
                                                                      LISA MATZ
                                                                        Clerk

 STATE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing the State’s brief be

extended by thirty (30) days. See TEX. R. APP. P. 38.6(d). In support of this motion,

the State would show the following:

      Appellant entered an open plea of guilty to the offense of aggravated robbery

with a deadly weapon, enhanced by a prior felony conviction. The trial court accepted

the plea, deferred adjudication, and placed appellant on community supervision for a

period of ten years. Subsequent, pursuant to the State’s motion, the trial court

adjudicated appellant and sentenced him to twenty-five years’ imprisonment.

Judgment adjudicating guilt was entered on November 25, 2014. After requesting and

receiving an extension, Appellant’s brief was filed on March 27, 2015. The State’s

brief was due, under Rule 38.6(b) of the Texas Rules of Appellate Procedure, on April

26, 2015. This case has not yet been set for submission.
      Due to this attorney’s existing docket, the State requests an extension of time of

thirty (30) days, that is up to and including May 26, 2015, in which to file its brief. No

previous extensions have been requested by the State in this case.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that

the time for filing its brief be extended until May 26, 2015.

                                                              Respectfully submitted,




Susan Hawk                                          Laura Anne Coats
Criminal District Attorney                          Assistant District Attorney
Dallas County                                       State Bar No. 00790476
                                                    Frank Crowley Courts Building
                                                    133 N. Riverfront Blvd.,LB19
                                                    Dallas, Texas 75207-4399
                                                    (214) 653-3625
                                                    (214) 653-3643 fax
                                                LAURA.COATS@dallascounty.org

                           CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing motion was served on Dianne
Jones McVay, Counsel for Appellant, 4303 N. Central Expressway, Dallas, TX 75205
by first class mail and by email at dianne@jonesmcvay.com on April 27, 2015.




                                                              Laura Anne Coats
                 CERTIFICATE OF WORD COMPLAINCE

     I hereby certify that the foregoing motion is 390 words in length according to
Microsoft Word, which was used to prepare the brief. See Tex. R. App. P. 73.3; Tex.
R. App. P. 73.1(f).



                                      __________________________________
                                      LAURA ANNE COATS